Citation Nr: 1639879	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include chronic pain with depression and anxiety.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from May 1970 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In November 2015, the Board remanded the claims to the Agency of Original Jurisdiction for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The probative and competent evidence is against a finding that the Veteran's acquired psychiatric disorder, to include chronic pain with depression and anxiety, was either incurred in, or aggravated by service, and psychosis did not manifest to a compensable degree within one (1) year of service.

2.  The probative and competent evidence is against a finding that the Veteran's low back disability was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one year of service.

3.  The probative and competent evidence is against a finding that the Veteran's left knee disability was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one year of service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include chronic pain with depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis or arthritis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

Entitlement to service connection for an acquired psychiatric disorder, to include chronic pain with depression and anxiety.

The Veteran asserts that he has an acquired psychiatric disorder which began during active duty service.  His service treatment records show that, during his October 1969 pre-induction examination, psychiatric findings were normal.  In August 1970, he underwent a neuropsychiatric evaluation (which he later said was due to a strained relationship with his sergeant; see VA examination February 2013), which concluded that he had no mental defects sufficient to warrant separation from the service, and was mentally responsible, both to distinguish right from wrong and to adhere to the right.  He was diagnosed with "emotional instability reaction, chronic, mild; manifested by labile mood and low stress tolerance. Stress: minimal, routine military duty.  Predisposition: unknown, line of duty, no existing prior to service."  In November 1970, he was granted separation from service as a conscientious objector.  During his October 1970 separation examination, psychiatric findings were again normal.

As there is no evidence that the Veteran was diagnosed with psychosis within a year of separation, service connection for psychosis on a presumptive basis is not applicable.

There are also no post-service treatment reports showing that the Veteran sought or received treatment for a mental health disorder in the years immediately following service.  

The record contains a partial treatment record from a private provider, Dr. Benitez, received in February 2010, which states that the Veteran was not able to work due to chronic physical and psychiatric disturbances.  In a March 2010 record, he wrote that the Veteran had been under his care since 2004 for a history of mood swings, characterized by marked psychomotor agitation, irritability, poor frustration tolerance and other disturbances.  He also said that the Veteran was suffering from chronic pain due to a disc herniation and left knee osteoarthritic conditions.  He said that, in 1993, he began receiving Social Security Administration (SSA) disability benefits for a psychiatric impairment (there are no SSA treatment reports of record, however, as a request to SSA for such records yielded a negative response).  The clinician diagnosed the Veteran with chronic pain disorder with depression and anxiety, and posttraumatic stress disorder (PTSD), chronic type.  He did not, however, relate any of these disorders to his military service.   

There is also a letter, dated August 2011, from a private clinician, Dr. Ortiz, who opined that the Veteran began having nervous symptoms in service due to problems with his sergeant, which became worse over time.  She opined that it was more likely than not that his "nervous problem" was related to service due to the stress of his duties and training.  

In February 2013, the Veteran was afforded a VA mental disorders examination.  He said that he began mental health treatment with Dr. Benitez for depression in 2004 and received treatment until 2010, when he sought treatment with VA.  The examiner diagnosed him with depressive disorder, not otherwise specified (NOS), and opined that it was less likely than not that the disorder was the result of military service.  She noted that he was neither diagnosed with, nor received treatment for, a mental health disorder during service, and did not began receiving mental health treatment until 1993, some 23 years after service.  She opined that a temporal relationship between his current neuropsychiatric disorder and service was not established.

In December 2015, the VA clinician who performed the February 2013 mental health examination again reviewed the Veteran's claims folder.  Once again, based on a review of the complete evidence of record, she opined that there was no relationship whatsoever between the Veteran's military service and the current neuropsychiatric condition he has been exhibiting since 1993.  With regard to the treatment records of Dr. Benitez, she noted that the Veteran did not begin treatment with him until 2004, some 34 years after service.  

Based on a review of the complete evidence of record , the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include chronic pain with depression and anxiety, on both a direct and presumptive basis.  A competent VA examiner, after reviewing all the evidence of record, concluded that it was less likely than not that the Veteran's current mental health disorder was related to military service.  Further, as noted above, his service records demonstrate that he was neither treated for, nor diagnosed with, a mental health disorder during service, and there is no evidence that he was diagnosed with, or was treated for, such a disorder until some 23 years after military service.  The United States Court of Appeals for Veterans Claims (Court) has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed following service without any documented complaint, treatment or diagnosis of a mental health disorder is evidence that weighs against the Veteran's claim.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  While professional medical opinions must be considered and the Board may not disregard a favorable medical opinion based solely on the rationale that it was based on a history given by the claimant (Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

In this regard, although the Board has considered the letter from Dr. Ortiz, who linked the Veteran's depressive disorder to military service, the Board finds it to be of little probative value.  First, there is no indication that she is a mental health professional with specialized experience in diagnosing and treating such disorders.  Moreover, there is no indication that she actually reviewed the Veteran's service treatment records, which showed his mental state to be within normal limits at enlistment, during active duty and at separation.  Significantly, there are no treatment reports or other probative evidence showing that she ever treated the Veteran for a mental health disorder.  Rather, it appears that her conclusion was based on the self-reported statements of the Veteran himself.  As a result, her statement without supporting clinical data or other rationale, does not provide the required degree of medical certainty to be probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

Accordingly, for these reasons, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include chronic pain with depression and anxiety.  The preponderance of the evidence is against the claim.  Consequently, the "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107(b), does not apply in this case, as there is not an approximate balance of probative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for a low back disability and a left knee disability.

The Veteran contends that, as a result of back and left knee injuries in service, he is entitled to service connection for his current back and left knee disorders.
His service treatment records show normal findings for the spine and lower extremities at his October 1969 pre-induction examination, but he did report that he experienced "occasional" painful joints.  In late May 1970, he was seen in the clinic with reports of "aching knee bones," specifically, pain in the left knee.  He was diagnosed with "very low grade" Osgood Schlatter's Disease, however, he was not placed on profile.  Treatment reports from June show that he reported a left knee injury and continued to complain of left knee pain; he was given the same diagnosis.  In mid-June, it was noted that he should be able to perform full duty sufficiently well to complete basic training.  

In July 1970, he was seen in the clinic with reports of back pain.  An examination showed he had full range of motion, and he was diagnosed with a back spasm.  Also that month, he went to the clinic again with reports of left knee joint swelling and pain.  The examiner however, said "I refuse to believe this pain is as bad as he states.  I have given him Darvon and he has been advised that this will not get him out of service."  A few days later, he was seen again with reports of having re-injured his left knee "while bending."  The clinician noted that reports from several consultations with the orthopedic clinic were all within normal limits.  In August, it was noted that he had been seen for the left knee and each time, had been cleared by orthopedics for full duty.  The clinician said that he had "much 'voluntary pain.'"  In September 1970, he was seen for low back pain, but there was no evidence of trauma to the back,.  He had a slight spasm and full range of motion, and was diagnosed with a muscle strain.  During his October 1970 separation examination, there were normal findings for the spine and lower extremities.

There is no evidence of record showing that the Veteran was diagnosed with arthritis of the left knee or low back within one year of separation from service.  As such, service connection on a presumptive basis for a left knee or a low back disability is not applicable.  There are also no treatment reports showing that he received treatment for a chronic low back or left knee disorder in the years shortly following service.

In October 2010, the Veteran was afforded a VA spine and joint examination.  The clinician discussed his service treatment records in detail and performed a physical examination with a review of a March 2010 MRI.  He was diagnosed with spinal canal stenosis, a herniated disc and multilevel disc bulges.  The clinician opined that it was less likely than not that his current herniated discs were related to his back pain in service or another etiology.  She said that the Veteran was evaluated for low back pain in service of 2-3 weeks duration, not radiating to legs, no trauma to back, minimal spasm, slight tenderness, full range of motion and was assessed with a muscle strain of the back.  She said that there was no other medical evaluation, imaging or complaint until 2005, 35 years after service, when he sought private treatment for low back pain.  She concluded that the back muscle strain in service was acute, transitory and without sequelae.  

Examination of the left knee showed no findings of Osgood Schlatter's Disease.  An x-ray revealed mild degenerative changes.  The examiner opined it was less likely than not that the Veteran's left knee disorder was related to the left knee diagnosis and/or incidents found in his service treatment records.  She said that there was written evidence in the record that on October 2, 1970, an x-ray of the left knee was negative and during active duty, there was no radiographic evidence of
degenerative process at the left knee.  She also said that there was written evidence of multiple medical evaluations due to left knee pain with completely normal examination by orthopedic service, where he was also cleared for full duty and training.

Of record is the August 2011 letter from Dr. Ortiz, noted above, in which she said that the Veteran had injured his back and left knee while in active service when he fell during training.  She opined that it was more probable than not that his back and left knee problems were the result of his injury in service.  

In December 2015, the VA examiner who performed the October 2010 examination re-reviewed the Veteran's service and post-service treatment records.  Again, she opined that it was less likely than not that his current back and left knee disorders were service-related.  Regarding the left knee, she observed that, only 15 days after starting active duty, he was diagnosed with mild Osgood Schlatter's Disease, and said that medical evidence does not support the fact that Osgood Schlatter's Disease could be acquired in such an acute phase.  Rather, she noted that that was a disease that occurs most often in childhood.  She said that the disease was self-limiting and usually resolves on its own.  She opined that the Veteran entered service with a mild case of Osgood Schlatter's Disease of the left knee and there was no evidence of continuity or chronicity of this condition after service, as it resolved on its own.
Regarding the degenerative changes, she opined that left knee degenerative disease
Is a result of the normal progression of the aging process.

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder and a low back disorder on both a direct and presumptive basis. As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability or signs or symptoms of such, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, the probative evidence fails to suggest any nexus between the Veteran's left knee and low back disorder and any incident of service.  

Regarding the August 2011 opinion statement  of Dr. Ortiz, again, the Board points out that there are no treatment reports to support her claims concerning the Veteran's current disorder, and no evidence that she ever reviewed his service treatment records.  As such, the Board finds her statement to be of little probative value.

In addition to the medical evidence, the Board has considered the Veteran's statements concerning the etiology of his left knee and back conditions.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), orthopedic conditions and a complex spinal disorder, such as herniated discs, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, this matter is clearly distinguishable. 

The Board notes that, except for acute and transitory conditions, there were normal findings for both the Veteran's left knee and back during service and at separation.  Although he now claims that he has experienced chronic left knee and back pain since service, it is reasonable to conclude that if that were the case, he would have reported and received treatment for such conditions immediately after service instead of waiting more than 30 years to seek treatment.  In this instance, the Board concludes that the Veteran's assertions of causation are less probative than the contemporaneous records and the VA opinion.  See Buchanan.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee disability and a low back disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  See generally Gilbert, supra; Ortiz v. Principi , supra.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of letters dated in February 2010 and November 2011, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims and informed him of the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  

VA's duty to assist has been satisfied.  The record contains the Veteran's service treatment and post-service VA and private treatment reports.  As noted above, an attempt to obtain his SSA records yielded negative findings.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.

The August 2010 VA examination reports show that the examiners reviewed the service and post-service treatment records, performed comprehensive examinations, reviewed diagnostic test results and provided the results of the examinations.  Further, the examiners reviewed the Veteran's records in December 2015 and again provided the reasons and bases for their opinions.  Accordingly, the Board finds that the examination report is adequate upon which to base a decision in this case.  See Monzingo v Shinseki, 26 Vet. App. 97 (2012).


ORDER

Service connection for an acquired psychiatric disorder, to include chronic pain with depression and anxiety, is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


